FILED
                             NOT FOR PUBLICATION                             FEB 03 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TIRTH SINGH,                                      No. 09-74003

               Petitioner,                        Agency No. A072-563-553

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Tirth Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, including the adverse credibility determinations. Chebchoub v. INS, 257
F.3d 1038, 1042 (9th Cir. 2001). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on discrepancies between Singh’s testimony and documentary evidence

regarding continuing interest in him by Indian police, and the lack of specificity in

his testimony. See Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007)

(inconsistencies between testimony and documentary evidence that went to the

heart of the claim supported the adverse credibility determination). Accordingly,

in the absence of credible testimony, Singh’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Singh’s CAT claim is based on the same testimony the agency

found not credible, and he points to no other arguments showing it is more likely

than not he will be tortured if returned to India, his CAT claim also fails. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                                                                09-74003